UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4028



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SHANNON JUSTICE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, District Judge.
(CR-00-77)


Submitted:   June 12, 2003                 Decided:   June 26, 2003


Before WILLIAMS, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Bragg, BRAGG & ASSOCIATES, P.L.C., Abingdon, Virginia,
for Appellant. John L. Brownlee, United States Attorney, Jennifer
R. Bockhorst, Assistant United States Attorney, Abingdon, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Shannon Justice appeals from the revocation of his supervised

release and the imposition of a six-month prison term.           We review

for abuse of discretion the district court’s decision to revoke a

defendant’s   supervised   release       and   impose   a   sentence   after

revocation. United States v. Wells, 163 F.3d 889, 898-99 (4th Cir.

1998); United States v. Davis, 53 F.3d 638, 642-43 (4th Cir. 1995).

The district court may revoke a defendant’s term of supervised

release if the court finds, by a preponderance of the evidence,

that the defendant violated a condition of supervised release.            18

U.S.C. § 3583(e)(3) (2000); United States v. Copley, 978 F.2d 829,

831 (4th Cir. 1992). There was sufficient evidence for the district

court to revoke Justice’s term of supervised release and sentence

him to six months imprisonment. Finding no abuse of discretion, we

affirm.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                   AFFIRMED




                                     2